Citation Nr: 1528043	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1972 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a videoconference hearing before the undersigned in October 2014, and a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current bilateral hearing loss and left ear tinnitus were a result of a head injury sustained in service.  See April 2011 lay statement; see also October 2014 Board hearing transcript.  Service treatment records (STRs) confirm that the Veteran suffered a head injury in August 1973, which resulted in in a hairline fracture and ongoing pain.  The Veteran is service-connected for a jaw condition as a result of the August 1973 head injury.

On April 2011 VA audiological examination, the examiner opined that the Veteran's currently diagnosed hearing loss and tinnitus were less likely as not caused by or a result of acoustic trauma during military service.  However, the examiner did not consider whether the Veteran's hearing loss and tinnitus were related to the confirmed in-service head trauma.  In addition, the examiner noted that the entire claims file was not available for review.  Accordingly, an addendum opinion which considers all the Veteran's statements of record, as well as the STRs showing treatment for a head injury in service, must be obtained on Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's entire claims file, including a copy of this Remand, to the April 2011 VA examiner (or, if unavailable, to another suitably qualified examiner) for an addendum opinion which addresses whether it is at likely as not (i.e., a 50 percent or greater possibility) that the Veteran's hearing loss and/or left ear tinnitus is related to the Veteran's August 1973 in-service head injury.

The examiner is advised that the Veteran is competent to report his symptoms and history.  In formulating his or her opinion, the examiner should specifically address the Veteran's April 2011 lay statement, as well as his testimony during the October 2014 Board hearing.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

2.  Thereafter, readjudicate the claims for bilateral hearing loss and left ear tinnitus.  If any of the claims are not granted, send the Veteran and his representative a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




